990 F.2d 1266
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jeannie WILKERSON, Plaintiff-Appellant,v.John Wesley TAYLOR, Defendant-Appellee.
No. 91-36092.
United States Court of Appeals, Ninth Circuit.
Submitted April 8, 1993.*Decided April 16, 1993.

Before WRIGHT, THOMPSON and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
The district court's summary judgment in favor of defendant-appellant John Wesley Taylor is affirmed for the reasons stated by the district court in its Order Granting Defendant's Motion for Summary Judgment filed August 21, 1991.


3
Defendant-appellee's request for attorney fees under 42 U.S.C. § 1988 is denied.   Each party shall bear its own attorney fees for this appeal.   Defendant-appellee shall recover his costs in this appeal.

AFFIRMED


*
 The panel unanimously finds this case suitable for disposition without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3